As filed with the Securities and Exchange Commission on May 2, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INTRICON CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1069060 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1260 Red Fox Road, Arden Hills, MN (Address of Principal Executive Offices) (Zip Code) 2007 Employee Stock Purchase Plan, as amended (Full title of the Plan) Scott Longval, Chief Financial Officer IntriCon Corporation 1260 Red Fox Road, Arden Hills, MN 55112 (Name and address of agent for service) (651) 636-9770 (Telephone number, including area code, of agent for service) Copy to: Francis E. Dehel Blank Rome LLP One Logan Square, 18 th & Cherry Streets Philadelphia, PA 19103 Telephone: (215) 569-5500 Facsimile: (215) 832-5532 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee Common stock, par value $1.00 per share Represents additional shares of the registrants common stock issuable under the registrants 2007 Employee Stock Purchase Plan (Plan) as a result of an amendment to the Plan approved by the Companys shareholders on April 27, 2011 (the Amendment). Calculated solely for the purpose of determining the registration fee pursuant to Rule 457(c) and Rule 457(h)(1) of the Securities Act of 1933, as amended, based upon the average of the high and low prices of the registrant's common stock as reported on the Nasdaq Global Market on April 29, 2011. Pursuant to Rule 416 under the Securities Act of 1933, as amended, this registration statement also includes such indeterminate number of shares of common stock as may be issued pursuant to certain anti-dilution provisions contained in the Plan. Pursuant to General Instruction E of Form S-8, the registrant hereby makes the following statement: This Registration Statement on Form S-8 is being filed by the registrant to register an additional 100,000 shares of its common stock which, pursuant to the Amendment, are issuable under the Plan. These 100,000 shares are in addition to the 100,000 shares of the registrants common stock which were previously registered pursuant to the registrants Registration Statement on Form S-8 (Commission File No. 333-145577) filed with the Securities and Exchange Commission (the SEC) on August 20, 2007 (the Prior Registration Statement). Pursuant to Instruction E of Form S-8, the contents of the Prior Registration Statement are hereby incorporated by reference. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8. Exhibits. Opinion of Blank Rome LLP. 2007 Employee Stock Purchase Plan, as amended (management contract, compensatory plan or arrangement) (incorporated by reference from Appendix A to the Companys proxy statement filed with the SEC on March 24, 2011). Consent of Baker Tilly Virchow Krause, LLP. Consent of Blank Rome LLP (included in Exhibit 5.1). Power of Attorney (included on signature page of this registration statement). SIGNATURES AND POWER OF ATTORNEY Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Minneapolis, State of Minnesota, on May 2, 2011. INTRICON CORPORATION By /s/ Scott Longval Scott Longval Chief Financial Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints Mark S. Gorder and Scott Longval, and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement, and to file the same, with all exhibits thereto, and other documentation in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying all that said attorneys-in-fact and agents, or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title(s) Date /s/ Michael J. McKenna Chairman of the Board May 2, 2011 Michael J. McKenna /s/ Nicholas A. Giordano Director May 2, 2011 Nicholas A. Giordano /s/ Robert N. Masucci Director May 2, 2011 Robert N. Masucci /s/ Philip N. Seamon Director May 2, 2011 Philip N. Seamon /s/ Mark S. Gorder Chief Executive Officer (Principal May 2, 2011 Mark S. Gorder Executive Officer) and Director /s/ Scott Longval Chief Financial Officer (Principal May 2, 2011 Scott Longval Accounting Officer and Principal Financial Officer)
